FILED
                             NOT FOR PUBLICATION                             DEC 15 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


CHUNJI JIN,                                      No. 13-71875

               Petitioner,                       Agency No. A097-887-398

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Chunji Jin, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s (“IJ”) decision denying her motion to reconsider the IJ’s prior denial of

Jin’s motion to reopen and rescind her in absentia removal order. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

a motion to reconsider, Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005),

and we deny the petition for review.

      The agency did not abuse its discretion in denying Jin’s motion to reconsider

where the motion failed to identify any error of fact or law in the IJ’s prior order.

See 8 C.F.R. § 1003.23(b)(2); Mohammed, 400 F.3d at 791 (the court reverses the

denial of a motion to reconsider only if the BIA acted “arbitrarily, irrationally, or

contrary to law”). Contrary to Jin’s assertion, the agency sufficiently addressed her

contention regarding her former counsel’s statements in response to her allegations

of ineffective assistance.

      PETITION FOR REVIEW DENIED.




                                           2                                     13-71875